Citation Nr: 0833664	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-17 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for low back disability.





ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 










INTRODUCTION

The veteran had active military service from January 1966 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In a July 2, 2007, decision the Board denied service 
connection for low back disability, and remanded the issues 
of service connection for tinnitus and entitlement to a 
rating in excess of 30 percent for post-traumatic stress 
disorder (PTSD).  The veteran appealed the July 2007 decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and in an August 2008 Order, the Court granted a 
joint motion for partial remand, and vacated and remanded the 
case to the Board.

In September 2007, the RO granted service connection for 
tinnitus.  In April 2008, the Board adjudicated the claim 
concerning the proper rating assignable for the PTSD.  
Consequently, neither issue remains in appellate status.

The record shows that in September 2008 correspondence to the 
veteran, the Board misidentified the date of the Board 
decision vacated by the Court.  As explained above, it is the 
July 2007 Board decision which was the subject of the Court's 
Order (not the April 2008 decision).  Given that the Board is 
remanding this case for further development, the veteran will 
have ample opportunity to supplement the record with 
additional evidence or argument pertaining to the issue 
listed on the title page of this action.
 
In the July 2007 and April 2008 decisions, the Board referred 
the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities to the RO for appropriate consideration.  It 
does not appear the RO has had the opportunity since April 
2008 to act on the Board's referral.  The Board trusts that 
the RO will do so once the claims files are transferred in 
connection with this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion for Partial Remand accepted by the Court 
concluded that the Board was required to obtain a medical 
examination or opinion in this case addressing whether the 
veteran's claimed low back disorder is etiologically related 
to service.  The Joint Motion did not identify any other 
procedural or evidentiary deficiency.

In light of the concern discussed in the Joint Motion for 
Partial Remand, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature, extent and etiology of the 
veteran's low back disability.  All 
indicated studies should be conducted.  
With respect to any low back disability 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the low back disability is 
etiologically related to the veteran's 
period of active service, including to 
the February 1968 motor vehicle accident 
experienced therein, or was manifest 
within one year of his discharge 
therefrom.  The rationale for any 
opinions should be provided.  The 
veteran's claims files must be made 
available to the examiner for review. 

2.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant an 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

